Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 1 of 18 PageID: 1



                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
---------------------------------------------------------------------- X
LUCIA SILVA and GERVER SALMERON on                                     :
behalf of themselves and all others similarly situated,                :
                                                                       :
                                      Plaintiffs,                      : CIVIL CASE NO.
                                                                       :
       -against-                                                       :
                                                                       : COLLECTIVE AND CLASS
23 PIZZA WAYNE, INC. d/b/a BUONGUSTO                                   : ACTION
PIZZA RESTAURANT & CATERING; SAMEH                                     :
GHOBRIAL, an Individual; FADY YOUSSEF, an                              :
Individual; WASEEM HABIB, an Individual; JOHN                          : COMPLAINT
DOES 1-5 and ABC CORPS. 1-5.                                           :
                                                                       :
                                      Defendants.                      X
----------------------------------------------------------------------
       Plaintiffs Lucia Silva and Gerver Salmeron (collectively “plaintiffs”) individually and on

behalf of all others similarly situated, through their undersigned attorney, for their Collective and

Class Action Complaint against defendants 23 Pizza Wayne, Inc d/b/a Buongusto Pizza

Restaurant & Catering (“Buongusto”), Sameh Ghobrial (“Ghobrial”), Fady Youssef (“Youssef”),

Waseem Habib (“Habib”), John Does 1-5 and ABC Corps. 1-5 (collectively the “defendants”)

alleges upon actual knowledge as to themselves and, as to all other matters, alleges upon

information and belief, as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiffs brings this action to recover unpaid overtime wages, minimum wages

and all available relief pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et

seq. and the New Jersey Wage and Hour Law (“NJWHL”), N.J.S.A. § 34:11-56a, et seq. for

defendants’ failure to pay their employees the full amount of wages due. Plaintiffs seeks

damages on their own behalf and on behalf of all others similarly situated.
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 2 of 18 PageID: 2



        2.      Buongusto Pizza Restaurant & Catering sells pizza and other food items, such as

salads, sandwiches and pasta, and offers catering, dine-in and delivery options.

        3.      Plaintiffs brings this action pursuant to the FLSA and NJWHL on behalf of

themselves and other non-tipped, non-exempt Buongusto restaurant employees, including Chefs,

Cooks, Salad Preparers, Food Preparers, Pizza Makers and Dishwashers (“restaurant workers”).

        4.      Defendants maintained a policy and practice that denied restaurant workers the

New Jersey State minimum wage and appropriate overtime compensation pursuant to the FLSA

and NJWHL for hours worked in excess of 40 hours per workweek.

        5.      Plaintiffs seeks unpaid overtime wages, minimum wages, liquidated damages,

pre- and post-judgment interest and declaratory relief against defendants’ unlawful actions, and

attorneys’ fees and costs pursuant to the FLSA and NJWHL on behalf of themselves and

similarly situated restaurant workers.

                                          JURISDICTION

        6.      This Court has subject matter jurisdiction of this case pursuant to 29 U.S.C. §

216(b) and 28 U.S.C. §§ 1331 and 1337, and has supplemental jurisdiction over plaintiffs’ claims

under the NJWHL pursuant to 28 U.S.C. § 1367.

        7.      The Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

                                               VENUE

        8.      Venue is proper in the District of New Jersey under 28 U.S.C. § 1391 because a

substantial part of the conduct alleged herein occurred in this judicial district. In addition,

plaintiffs and defendants reside in this district.




                                                     2
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 3 of 18 PageID: 3



                                         THE PARTIES

Plaintiffs

         9.    Plaintiff Lucia Silva is a resident of Passaic County, New Jersey.

         10.   Silva was employed as a food preparer by Buongusto from on or about August

2017 to on or about September 2019.

         11.   Plaintiff Gerver Salmeron is a resident of Passaic County, New Jersey.

         12.   Salmeron was employed as an assistant cook by Buongusto from in or about June

2017 to in or about July 2018.

         13.   At all relevant times, plaintiffs were employees engaged in commerce or the

production of goods for commerce on behalf of defendants. In the performance of their duties,

plaintiffs handled goods daily that traveled in interstate commerce, such as supplies and

materials used to operate the restaurant and catering business.

         14.   At all relevant times, plaintiffs were employees of defendants within the meaning

of the FLSA.

         15.   At all relevant times, plaintiffs were employees of defendants within the meaning

of the NJWHL.

         16.   Plaintiffs have consented to be a party to the FLSA claims in the action pursuant

to 29 U.S.C. §216(b).



Defendants

         17.   Defendants 23 Pizza Wayne, Inc is a New Jersey corporation that owns and does

business as Buongusto Pizza Restaurant & Catering, located at 57 State Route 23, Wayne, NJ.

07470.




                                                 3
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 4 of 18 PageID: 4



       18.    Buongusto opened for business in or about 2016.

       19.    Buongusto has been at all relevant times an employer engaged in commerce or in

the production of goods for commerce within the meaning of the FLSA. For example, supplies

and materials that are used daily by Buongusto are produced outside of the state of New Jersey.

       20.    At all relevant times, Buongusto has had an annual gross volume of sales in

excess of $500,000.

       21.    Buongusto’s restaurant workers, including plaintiff, handled and sold goods that

have been produced for commerce.

       22.    Defendant Sameh Ghobrial is an owner of Buongusto.

       23.    Defendant Fady Youssef is an owner of Buongusto.

       24.    Defendant Waseem Habib is an owner of Buongusto.

       25.    Defendants John Does 1-5 are owners of Buongusto.

       26.    Defendants ABC Corps. 1-5 are owners of Buongusto.

       27.    Sameh Ghobrial is sued individually in his capacity as principal, managing

member and owner of Buongusto.

       28.    Sameh Ghobrial holds the position of President of 23 Pizza Wayne, Inc.

       29.    Fady Youssef is sued individually in his capacity as principal, managing member

and owner of Buongusto.

       30.    Waseem Habib is sued individually in his capacity as principal, managing

member and owner of Buongusto.

       31.    John Does 1-5 are sued individually in their capacity as owners of Buongusto.

       32.    ABC Corps. 1-5 are sued in their capacity as owners of Buongusto.




                                               4
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 5 of 18 PageID: 5



       33.     Ghobrial was plaintiffs’ and the restaurant workers’ employer under the FLSA

and NJWHL because he exercised sufficient operational control and policy-making authority

over Buongusto operations, established the restaurant workers’ terms and conditions of

employment, and created and enforced the method by which the workers’ wages were computed

and paid.

       34.     For example, Ghobrial had the power to, and did, hire, fire and discipline

employees, establish and implement pay practices, work rules, work assignments, and

scheduling, control labor relations, personnel and pay policies and practices, determine wages,

pay wages and maintain time and payroll records at Buongusto.

       35.     Youssef was plaintiffs’ and the restaurant workers’ employer under the FLSA and

NJWHL because he exercised sufficient operational control and policy-making authority over

Buongusto operations, established the restaurant workers’ terms and conditions of employment,

and created and enforced the method by which the workers’ wages were computed and paid.

       36.     For example, Youssef had the power to, and did, hire, fire and discipline

employees, establish and implement pay practices, work rules, work assignments, and

scheduling, control labor relations, personnel and pay policies and practices, determine wages,

pay wages and maintain time and payroll records at Buongusto.

       37.     Habib was plaintiffs’ and the restaurant workers’ employer under the FLSA and

NJWHL because he exercised sufficient operational control and policy-making authority over

Buongusto operations and established the restaurant workers’ terms and conditions of

employment, and created and enforced the method by which the workers’ wages were computed

and paid.




                                                5
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 6 of 18 PageID: 6



       38.     For example, Habib had the power to, and did, hire, fire and discipline employees,

establish and implement pay practices, work rules, work assignments, and scheduling, control

labor relations, personnel and pay policies and practices, determine wages, pay wages and

maintain time and payroll records at Buongusto.

       39.     John Does 1-5 were plaintiffs’ and the restaurant workers’ employers under the

FLSA and NJWHL because they exercised sufficient operational control and policy-making

authority over Buongusto operations and established the restaurant workers’ terms and

conditions of employment, and created and enforced the method by which the workers’ wages

were computed and paid.

       40.     For example, John Does 1-5 had the power to, and did, hire, fire and discipline

employees, establish and implement pay practices, work rules, work assignments, and

scheduling, control labor relations, personnel and pay policies and practices, determine wages,

pay wages and maintain time and payroll records at Buongusto.

       41.     ABC Corps. 1-5 were plaintiffs’ and the restaurant workers’ employers under the

FLSA and NJWHL because they exercised sufficient operational control and policy-making

authority over Buongusto operations and established the restaurant workers’ terms and

conditions of employment, and created and enforced the method by which the workers’ wages

were computed and paid.

       42.     For example, ABC Corps. 1-5 had the power to, and did, hire, fire and discipline

employees, establish and implement pay practices, work rules, work assignments, and

scheduling, control labor relations, personnel and pay policies and practices, determine wages,

pay wages and maintain time and payroll records at Buongusto.

       43.     Ghobrial acted directly or indirectly in the interest of Buongusto.




                                                 6
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 7 of 18 PageID: 7



       44.     Youssef acted directly or indirectly in the interest of Buongusto.

       45.     Habib acted directly or indirectly in the interest of Buongusto.

       46.     John Does 1-5 acted directly or indirectly in the interest of Buongusto.

       47.     ABC Corps. 1-5 acted directly or indirectly in the interest of Buongusto.

       48.     Ghobrial is personally and jointly and severally liable for the violations of the

FLSA and NJWHL by Buongusto.

       49.     Youssef is personally and jointly and severally liable for the violations of the

FLSA and NJWHL by Buongusto.

       50.     Habib is personally and jointly and severally liable for the violations of the FLSA

and NJWHL by Buongusto.

       51.     John Does 1-5 are personally and jointly and severally liable for the violations of

the FLSA and NJWHL by Buongusto.

       52.     ABC Corps. 1-5 are jointly and severally liable for the violations of the FLSA and

NJWHL by Buongusto.

       53.     Upon information and belief, Defendants, John Does 1-5 and ABC Corps. 1-5 are

individuals or entities whose names and addresses are unknown. These individuals or entities are

employers of plaintiff and those similarly situated within the meaning of the FLSA and NJWHL.

They may be liable to plaintiff and those similarly situated but whom plaintiff may not be

knowledgeable of.

                          COLLECTIVE ACTION ALLEGATIONS

       54.     Plaintiffs brings the First Claim against defendants as a collective action pursuant

to the FLSA, 29 U.S.C. § 216(b) on behalf of themselves and other similarly situated individuals,

which include all other non-tipped, non-exempt restaurant employees, including Chefs, Cooks,




                                                 7
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 8 of 18 PageID: 8



Salad Preparers, Food Preparers, Pizza Makers and Dishwashers employed by defendants at

Buongusto at any time three years prior to the filing of this action through the entry of judgment

in this action (the “FLSA Collective”).

       55.     The exact number of FLSA Collective members is unknown to plaintiffs at this

time, but there are believed to be at least 25 such persons who have been victims of defendants’

common policy and practices that have violated their rights under the FLSA by willfully denying

them overtime pay and other wages.

       56.     The identities of the FLSA Collective members are known to the defendants and

is contained in the employment records that the defendants are required to create and maintain

pursuant to the FLSA and NJWHL.

       57.     As part of their regular business practice, defendants have intentionally, willfully,

and repeatedly harmed the FLSA Collective by engaging in a pattern, practice, and/or policy of

violating the FLSA.

       58.     This policy, pattern, or practice includes, inter alia, failing to pay overtime at the

rate of one and one-half times the FLSA Collective’s regular hourly rate for hours worked in

excess of 40 in a workweek.

       59.     Defendants’ unlawful conduct has been intentional, willful, and in bad faith and

has caused significant damage to the FLSA Collective.

       60.     Defendants did not keep complete records, as required by law, of hours worked

and wages earned by the plaintiffs and the FLSA Collective.

       61.     The FLSA Collective would benefit from the issuance of a court-supervised

notice of the present lawsuit and the opportunity to join the present lawsuit. Those similarly

situated employees are known to defendants and are readily identifiable and can be located




                                                  8
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 9 of 18 PageID: 9



through defendants’ records, which they are required to maintain pursuant to the FLSA and

NJWHL. Those similarly situated employees should be notified of and allowed to opt into this

action pursuant to 29 U.S.C. § 216(b).

                               CLASS ACTION ALLEGATIONS

       62.     Silva brings the Second Claim and both named plaintiffs bring the Third Claim

against defendants as a class action for unpaid minimum wage and unpaid overtime on behalf of

themselves and other employees similarly situated pursuant Rule 23(b)(2) and (b)(3) of the

Federal Rules of Civil Procedure and pursuant to N.J.S.A. 34:11-56a25. N.J.S.A. 34:11-56a25

provides in pertinent part, “An employee shall be entitled to maintain the action for and on

behalf of himself or other employees similarly situated, and such employee and employees may

designate an agent or representative to maintain such action for and on behalf of all employees

similarly situated.”

       63.     Plaintiffs are a member of a class of employees of similarly situated individuals

which includes current and former non-tipped, non-exempt restaurant employees, including

Chefs, Cooks, Salad Preparers, Food Preparers, Pizza Makers and Dishwashers employed by

defendants at Buongusto at any time, during the period permitted by N.J.S.A. 34:11-56a25.1

prior to the filing of the action through entry of judgment in this action (the “New Jersey Class”).

       64.     The persons in the New Jersey Class are so numerous that joinder of all members

is impracticable. Further, N.J.S.A. 34:11-56a25 statutorily provides for a class action, without

regard to the number of members, to enforce rights protected by the NJWHL. The exact number

of the New Jersey Class members is unknown to plaintiffs at this time, but there are believed to

be at least 25 such persons.




                                                 9
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 10 of 18 PageID: 10



        65.    The identities of the New Jersey Class members are known to the defendants and

are contained in the employment records that the defendants are required to create and maintain

pursuant to the FLSA and NJWHL.

        66.    Plaintiffs are similarly situated to the New Jersey Class because plaintiffs and the

New Jersey Class performed similar work under similar terms and conditions of employment,

and sustained similar damages arising out of defendants’ policies and conduct in violation of the

NJWHL.

        67.    The New Jersey Class members work, or have worked, for the defendants in New

Jersey as restaurant workers and were not paid New Jersey State mandated minimum wage and

overtime pay by the defendants. They have sustained similar types of damages as a result of

defendants’ willful failure to comply with the NJWHL and supporting regulations of the New

Jersey Department of Labor and Workplace Development (“NJDOL”) contained in the New

Jersey Administrative Code (“NJAC”).

        68.    Defendants did not keep complete records, as required by law, of hours worked

and wages earned by plaintiffs and the New Jersey Class.

        69.    Plaintiffs will fairly and adequately protect the interests of the members of the

New Jersey Class and have retained counsel competent and experienced in complex class action

litigation.

        70.    Plaintiffs have no interests that are contrary to or in conflict with those of the

other members of the New Jersey Class.

        71.    Plaintiffs know of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a class action.




                                                 10
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 11 of 18 PageID: 11



         72.   Common questions of law and fact exist as to all members of the New Jersey

Class that predominate over any questions affecting solely individual members. Among the

questions of law and fact common to the New Jersey Rule 23 Class are:

               a. whether Defendant violated the NJWHL and the supporting NJDOL
                  regulations;

               b. whether Defendant failed to pay its non-exempt, non-tipped restaurant
                  worker’s all overtime wages due at a rate of one and-one-half-times their
                  regular hourly rate for all hours worked in excess of 40 in a workweek in
                  violation of the NJWHL; and

               c. whether Defendant failed to pay its non-exempt, non-tipped restaurant
                  worker’s minimum wages due in violation of the NJWHL.

         73.   Defendant has acted or refused to act on grounds generally applicable to the New

Jersey Rule 23 Class, thereby making appropriate relief with respect to the New Jersey Class as a

whole.

         74.   A class action pursuant to N.J.S.A. 34:11-56a25.1 is superior to other available

methods for the fair and efficient adjudication of this controversy. Since damages suffered by

individual New Jersey Class members may be relatively small, the expense and burden of

individual litigation makes it virtually impossible for Plaintiff and the New Jersey Class

members to individually seek redress for the wrongful conduct alleged.             Individual class

members lack the financial resources to conduct a thorough examination of Defendants’

compensation practices to prosecute vigorously a lawsuit against defendants to recover such

damages. Class litigation is superior because it will obviate the need for unduly duplicative

litigation.

         75.   This action is properly maintainable as a class action on behalf of plaintiffs, and

other employees similarly situated, pursuant to FRCP Rule 23 and N.J.S.A 34:11-56a25.




                                                11
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 12 of 18 PageID: 12



                                 FACTUAL ALLEGATIONS

         76.   At all relevant times, Ghobrial operated and managed Buongusto.

         77.   At all relevant times, Youssef operated and managed Buongusto.

         78.   At all relevant times, Habib operated and managed Buongusto.

         79.   Throughout her employment, Silva’s primary duties included slicing tomatoes,

preparing pizza dough and preparing the pizza sauce.

         80.   Throughout his employment, Salmeron’s primary duties included preparing for

and making the meatballs, pasta, chicken, salad, wraps and paninis.

         81.   At all relevant times, defendants recorded plaintiffs’ and other restaurant workers’

hours of work first by having the workers orally notifying the managers when they arrived at the

restaurant and when they were leaving the restaurant, which the managers recorded. Thereafter,

in or about 2018, a Point of Sale (POS) electronic system was installed at Buongusto, which

recorded hours of work for each restaurant worker.

         82.   At all relevant times, plaintiffs and other restaurant workers typically worked 74

hours per workweek.

         83.   Throughout their employment, plaintiffs and other restaurant workers generally

worked six days per week with the following, or close to the following schedule: Sunday through

Thursday, 10:00 a.m. to 10:00 p.m. and Friday through Saturday 10:00 a.m. to 11:00 p.m., with

one day off per week.

         84.   Plaintiffs and other restaurant workers did not receive any uninterrupted meal or

rest breaks during the workday. Any food eaten was done so while working.

         85.   Plaintiffs and other restaurant workers were paid on a weekly basis in cash and/or

check.




                                                12
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 13 of 18 PageID: 13



        86.   The pay period at Buongusto was from Monday to Sunday. Non-Tipped

restaurant workers were generally paid once a week on Tuesdays.

        87.   All of the restaurant workers, except for the pizza makers, were paid on a flat

salary basis, regardless of the number of hours they worked in a week. Pizza makers were paid

on an hourly basis the same hourly rate, regardless of the number of hours they worked in a work

week.

        88.   Effective January 1, 2015, the New Jersey minimum wage became $8.38, and

effective January 1, 2017, the New Jersey minimum wage became $8.44. Effective January 1,

2018, the New Jersey minimum wage became $8.60, and effective July 1, 2019, the New Jersey

minimum wage became $10.00.

        89.   Silva was initially paid $550 per week, which increased over time to $700 per

week for all hours worked, all in violation of the applicable New Jersey state minimum wage

rate.

        90.   Defendants failed to pay plaintiffs and other restaurant workers overtime pay at

one and one half (1 ½) times their hourly rate for hours worked in excess of 40 per workweek.

        91.   Defendants failed to pay plaintiffs New Jersey and federal overtime for each and

every pay period they worked at the Buongusto beginning June 2017 to September 2019.

        92.   Examples of such weekly pay periods in 2019 include pay periods ending on

March 4, May 20, June 24, August 19, and October 7, 2019.

        93.   Examples of such weekly pay periods in 2018 include pay periods ending on

March 5, May 21, June 18, August 27, and October 1, 2018.

        94.   Examples of such weekly pay periods in 2017 include pay periods ending on

January 9, April 24, July 10, and October 16, 2017.




                                               13
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 14 of 18 PageID: 14



        95.     In each of the identified pay periods above, plaintiffs worked at least 74 hours.

        96.     Defendants did not provide the plaintiffs or the other restaurant workers any

written notification of the hours they worked or wages paid in a workweek.

        97.     Defendants have violated the recordkeeping requirements of the FLSA, 29 U.S.C.

§211(c), N.J.S.A. 34:11-56a20 and N.J.A.C. 12:56-4.1 and 4.2

        98.     Defendants failed to post, in a conspicuous, unobstructed place, pursuant to

N.J.S.A. 34:11-56a21, the “New Jersey State Wage and Hour Law Abstract,” prescribed by the

NJDOL, setting forth the state minimum wage and overtime requirements in English and

Spanish.

        99.     Defendants failed to post in a conspicuous, unobstructed, place pursuant to 29

C.F.R. §516.4, a poster prescribed by the U.S. Department of Labor, Wage and Hour Division,

setting forth federal minimum wage and overtime requirements in English and Spanish.

                                            FIRST CLAIM
                             (Fair Labor Standards Act – Unpaid Overtime)

        100.    Plaintiffs and the FLSA Collective repeat and reallege all foregoing paragraphs as

if fully set forth herein.

        101.    Defendants are required to pay plaintiffs and the FLSA Collective one and one-

half (1½) times the regular rate of pay for all hours they worked in excess of 40 in a workweek

pursuant to the overtime wage provisions of the FLSA, 29 U.S.C. § 207, et seq.

        102.    Defendants have failed to pay plaintiffs and the FLSA Collective the overtime

wages to which they are entitled under the FLSA, even though plaintiffs and the FLSA

Collective have regularly worked more than 40 hours per workweek.

        103.    For example, Silva worked as a food preparer at least 74 hours each and every

workweek from on or about August 2017 to September 2019.



                                                 14
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 15 of 18 PageID: 15



        104.    For each of those workweeks, defendants failed to pay Silva overtime wages to

which she was entitled under the FLSA.

        105.    For example, Salmeron worked as an assistant cook at last 74 each and every

workweek from on or about June 2017 to July 2018.

        106.    For each of those workweeks, defendants failed to pay Salmeron overtime wages

to which he was entitled under the FLSA.

        107.    Defendants were aware or should have been aware that the practices described in

this Claim were unlawful and have not made a good faith effort to comply with the FLSA with

respect to the compensation of plaintiff and the FLSA Collective.

        108.    Defendants’ violations of the FLSA have been willful and, therefore, a three-year

statute of limitations applies pursuant to the FLSA, 29 U.S.C. § 255(a).

        109.    As a result of defendants’ willful violations of the FLSA, plaintiffs and the FLSA

Collective have suffered damages by being denied overtime pay in accordance with the FLSA

and are entitled to recovery of such amounts, liquidated damages, pre- and post-judgment

interest, attorneys’ fees and costs, and other compensation pursuant to 29 U.S.C. § 216(b).

                                      SECOND CLAIM
                      (New Jersey Wage and Hour Law – Unpaid Overtime)

        110.    Plaintiffs and the New Jersey Class repeat and reallege all foregoing paragraphs

as if fully set forth herein.

        111.    Under the NJWHL, defendants are required to pay plaintiffs and the New Jersey

Class one and one half (1 ½) times the regular rate of pay for all hours they worked in excess of

40 hours in a workweek.

        112.    Plaintiffs and the New Jersey Class have regularly worked more than 40 hours per

week.



                                                15
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 16 of 18 PageID: 16



       113.   Defendants have failed to pay plaintiffs and the New Jersey Class members the

overtime wages to which they are entitled under the NJWHL.

       114.   For example, Silva worked as a food preparer at least 74 hours each and every

workweek from on or about August 2017 to September 2019.

       115.   For each of those workweeks, defendants failed to pay Silva the overtime wages

to which she was entitled under the NJWHL.

       116.   For example, Salmeron worked as an assistant cook at least 74 each and every

workweek from on or about June 2017 to July 2018.

       117.   For each of those workweeks, defendants failed to pay Salmeron overtime wages

to which he was entitled under the FLSA.

       118.   Defendants were aware or should have been aware that the practices described in

this Claim were unlawful and have not made a good faith effort to comply with the NJWHL with

respect to the compensation of plaintiffs and the New Jersey Class.

       119.   Defendants have willfully violated the NJWHL by knowingly and intentionally

failing to pay plaintiffs and the New Jersey Class members overtime wages.

       120.   Due to defendants’ violations of the NJWHL, plaintiffs and the New Jersey Class

Members are entitled to recover their unpaid overtime wages, reasonable attorneys’ fees and

costs of the action, pre- and post-judgment interest and any other compensation or remedy

provided for by N.J.S.A. 34:11-56a25.

                                    THIRD CLAIM
                (New Jersey Wage and Hour Law – Unpaid Minimum Wage)

       121.   Plaintiffs repeats and realleges all foregoing paragraphs as if fully set forth herein.

       122.   Defendants failed to pay plaintiff, Lucia Silva, and the other current and former

non-tipped, non-exempt restaurant employees, including Chefs, Cooks, Salad Preparers, Food



                                                16
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 17 of 18 PageID: 17



Preparers, Pizza Makers and Dishwashers employed by defendants at Buongusto the minimum

hourly wages to which they are entitled under the NJWHL.

        123.      Defendants have willfully violated the NJWHL by knowingly and intentionally

failing to pay plaintiff and the other non-exempt employees minimum hourly wages.

        124.      As a result of defendants’ violations of the NJWHL, plaintiff and the other non-

exempt employees are entitled to recover their unpaid wages, reasonable attorneys’ fees and

costs of the action, liquidated damages and pre-judgment and post-judgment interest.

                                       PRAYER FOR RELIEF

             WHEREFORE, plaintiffs, the FLSA Collective, and the New Jersey Class respectfully

request that this Court enter a judgment:

        a.        certifying the case as a collective action for the violations of the FLSA, as it

pertains to the First Claim under the FLSA, 29 U.S.C. § 216(b), for the employees described

herein and designating plaintiffs’ counsel as counsel for the FLSA Collective;

        b.        designating the named plaintiffs as representative of the FLSA Collective;

        c.        certifying the case as a class action with respect to employees similarly situated,

pursuant to N.J.S.A. 34:11-56a25 and FRCP Rule 23, as it pertains to the Second and Third

Claims for the employees described herein, certifying plaintiffs as the class representative, and

designating plaintiffs’ counsel for the New Jersey Class;

        d.        authorizing the issuance of notice at the earliest possible time to all restaurant

workers who were employed by defendants at any time during the period permitted by N.J.S.A.

34:11-56a25.1 prior to the filing of the action. This notice should inform them that this action has

been filed, describe the nature of the action, and explain their right to opt into and participate in

this lawsuit;




                                                    17
Case 2:19-cv-21441-CCC-SCM Document 1 Filed 12/17/19 Page 18 of 18 PageID: 18



       e.     declaring that defendants have violated the overtime provisions of the FLSA and

NJWHL;

       f.     declaring that defendants have violated the minimum wage provisions of the

NJWHL;

       g.     declaring that defendants’ violations of the FLSA were willful;

       h.     awarding plaintiffs, the FLSA Collective, and the New Jersey Class damages for

overtime compensation and unpaid minimum wage under the FLSA and NJWHL;

       i.     awarding plaintiffs and the FLSA Collective liquidated damages under the FLSA;

       j.     awarding plaintiffs and the New Jersey Class all damages provided for by

N.J.S.A. 34:11-56a25;

       k.     awarding plaintiffs, the FLSA Collective, and the New Jersey Class pre- and post-

judgment interest under the FLSA and NJWHL;

       l.     awarding plaintiffs, the FLSA Collective, and the New Jersey Class reasonable

attorneys’ fees and costs pursuant to the FLSA and NJWHL; and

       m.     awarding such other and further relief as the Court deems just and proper.



                             LAW OFFICES OF MITCHELL SCHLEY, LLC

                             By:    s/Mitchell Schley
                                    Mitchell Schley
                                    197 Route 18, Suite 3000
                                    East Brunswick, NJ 08816
                                    (732) 325-0318
                                    mschley@schleylaw.com
                                    Attorneys for Plaintiffs and FLSA
                                    Collective and New Jersey Class

Dated: December 16, 2019




                                              18
